******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   SCOTT SHEFELBINE v. COMMISSIONER
            OF CORRECTION
               (AC 34666)
               Beach, Sheldon and Peters, Js.
     Argued February 19—officially released May 13, 2014

(Appeal from Superior Court, judicial district of
             Tolland, Newson, J.)
Jonathan Ross Sills, for the appellant (petitioner).
  Michael Proto, assistant state’s attorney, with whom,
on the brief, was Matthew C. Gedansky, state’s attorney,
for the appellee (respondent).
                         Opinion

  PETERS, J. In this appeal from the habeas court’s
denial of a petition for a writ of habeas corpus, the
petitioner argues that the guilty pleas he entered for
various charges resulting from sexual misconduct with
minors were not knowing and voluntary because his
pretrial counsel, the sentencing judge, and the prosecu-
tor failed to apprise him properly of the terms of the
plea agreement. We disagree and affirm the judgment
of the habeas court.
   On November 16, 2009, the petitioner, Scott Shefel-
bine, filed a two count petition for a writ of habeas
corpus, alleging ineffective assistance of pretrial coun-
sel and violation of due process for insufficiency of
canvass with respect to his guilty pleas for three counts
of sexual assault in the second degree in violation of
General Statutes § 53a-71 (a) (1), three counts of sexual
assault in the fourth degree in violation of General Stat-
utes § 53a-73a (a) (2), five counts of risk of injury to a
child in violation of General Statutes § 53-21 (a) (2),
three counts of delivery of alcohol to a minor in viola-
tion of General Statutes § 30-86, one count of assault
in the third degree in violation of General Statutes 53a-
61, and one count of unlawful restraint in the second
degree in violation of General Statutes § 53a-96. The
habeas court later permitted the petitioner to amend
his petition to add a count alleging prosecutorial impro-
priety. The respondent, the Commissioner of Correc-
tion, denied the allegations and raised the special
defense of procedural default for the counts alleging
insufficiency of canvass and prosecutorial impropriety.
Following an evidentiary hearing, the court rejected the
respondent’s special defense, but denied the amended
petition for a writ of habeas corpus on all grounds.
Following the court’s granting of certification, the peti-
tioner appealed.
   The habeas court, in its memorandum of decision,
described the factual background of the case. ‘‘The peti-
tioner . . . was the defendant in ten cases pending in
the judicial district of Tolland at Rockville. The sum
and substance of the evidence the state was prepared
to present in these many cases if they had gone to trial
was that the petitioner was a thirty-one year old man
who used the Internet, his job at a local high school,
and other available resources, to seek out girls under
the age of sixteen. By intentionally modifying his per-
sonal appearance, such as by wearing a hairpiece to
cover his male-pattern baldness, and by his words, the
petitioner would misrepresent his age to these girls,
and their parents in some cases, to be between seven-
teen and nineteen years of age. He would eventually
engage in, or attempt to engage in, sexual conduct with
these underage girls, sometimes forcefully, and pro-
vided a number of them with alcohol in order to advance
these intentions.
   ‘‘During all proceedings in the criminal court relevant
to this petition, the petitioner was represented by Attor-
neys Jeffrey Denner and Richard Brad Bailey of Denner
Pellegrino, LLP, of Boston, Massachusetts . . . pursu-
ant to a written retainer agreement. On October 20,
2008, the petitioner entered guilty pleas to the [afore-
mentioned charges]. Pursuant to the plea agreement,
the court . . . sentenced the petitioner to a total effec-
tive sentence of thirty-five years, suspended after
twenty years of incarceration, followed by ten years
of probation.’’
   At the habeas trial, the petitioner’s claims concerned
the circumstances in which he entered his guilty pleas.
Alleging ineffective assistance of counsel, insufficiency
of canvass, and prosecutorial impropriety, the peti-
tioner argued that his guilty pleas were not made know-
ingly and voluntarily. Over the course of several days,
the habeas court heard testimony from the petitioner,
the petitioner’s father, Attorney Bailey, and the prosecu-
tor. The court also heard testimony from competing
expert witnesses regarding the effectiveness of pretrial
counsel’s representation. Following the hearings, the
court denied the petitioner’s petition for a writ of habeas
corpus, finding that there was no impropriety on the
part of his pretrial counsel, the sentencing judge, or the
prosecutor, and that the petitioner’s guilty pleas were
knowing and voluntary.
  On appeal, the petitioner challenges the habeas
court’s findings rejecting his claims of ineffective assis-
tance of counsel, insufficiency of canvass, and prosecu-
torial impropriety. He also challenges various
evidentiary rulings by the habeas court. We affirm the
judgment of the court.
                             I
  The petitioner challenges the habeas court’s finding
that he had failed to prove ineffective assistance of
counsel on three grounds. He maintains that pretrial
counsel (1) failed to explain the elements of the relevant
offenses adequately, (2) misrepresented the terms of
the plea agreement regarding the petitioner’s mother,
and (3) labored under a conflict of interest. We are
not persuaded.
  A criminal defendant is constitutionally entitled to
adequate and effective assistance of counsel at all criti-
cal stages of criminal proceedings. Strickland v. Wash-
ington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984). Our Supreme Court has recognized that
pretrial negotiations implicating the decision of
whether to plead guilty constitute a critical stage in
criminal proceedings and that plea bargaining is an
integral component of the criminal justice system.
Copas v. Commissioner of Correction, 234 Conn. 139,
153, 662 A.2d 718 (1995). A habeas petitioner who seeks
to vacate a guilty plea on the ground of ineffective
assistance of counsel must prove that (1) pretrial coun-
sel’s representation fell below an objective standard of
reasonableness and (2) the deficient representation was
prejudicial in that the petitioner, but for the deficient
representation, would not have pleaded guilty and
instead would have insisted on going to trial. Id., 155–57.
‘‘It is well established that when analyzing a claim of
ineffective assistance, counsel is strongly presumed to
have rendered adequate assistance and made all signifi-
cant decisions in the exercise of reasonable profes-
sional judgment.’’ (Internal quotation marks omitted.)
Sanders v. Commissioner of Correction, 83 Conn. App.
543, 551, 851 A.2d 313, cert. denied, 271 Conn. 914, 859
A.2d 569 (2004).
   The factual findings made by the habeas court regard-
ing pretrial counsel’s representation of the petitioner
will not be disturbed absent a showing that they were
clearly erroneous. Banks v. Commissioner of Correc-
tion, 147 Conn. App. 331, 338, 82 A.3d 658 (2013). The
court’s ultimate determination as to whether these find-
ings satisfy the legal standard for ineffective assistance
of counsel, however, is subject to plenary review. Id.
                            A
   First, the petitioner claims that the habeas court
improperly found that pretrial counsel had adequately
advised him of the elements of the offenses to which
he was pleading guilty. Specifically, he maintains that
counsel did not explain the differences between sexual
intercourse and sexual contact, including the difference
in age of consent, and did not apprise him of the manner
in which each of these distinctions would affect the
state’s case with respect to the alleged victims.
  In support of these contentions, the petitioner cites
the transcript of the sentencing proceeding where his
guilty pleas were entered, highlighting certain remarks
that arguably suggest that he did not completely under-
stand the charges to which he was pleading guilty. In
particular, he draws our attention to the following collo-
quy wherein pretrial counsel interrupted the petitioner
as he appeared to be seeking clarification of the
charges:
   ‘‘The Court: And the final thing I want to ask you is,
I’m not asking you whether you agree that you engaged
in the acts that were described by the state’s attorney,
but I want you to understand that the pleas to which
you’ve entered guilty today are for offenses that were
described by the state’s attorney today. Do you under-
stand that’s what you’re pleading guilty to, what she
described?
  ‘‘[The Petitioner]: ‘‘Again, it’s a little foggy and con-
fused, but I suppose—
  ‘‘[Pretrial Counsel]: ‘‘Your Honor, what I believe the
[petitioner] is attempting to articulate now is that he
definitely pleads guilty to the saying that the elements
of the charges alleged have in fact been met by the
state’s attorney, but he doesn’t necessarily agree with
all the details.
   ‘‘The Court: I understand, I’m not asking him whether
he agrees he committed these offenses. I’m asking him
if he understands that the offenses described by the
state’s attorney today, that’s what he’s pleading guilty
to. He understands?
  ‘‘[The Petitioner]: Yeah.’’
  It is well established that we defer to the habeas
court’s findings as to pretrial counsel’s representation.
Banks v. Commissioner of Correction, supra, 147 Conn.
App. 338. The court found that the totality of the tran-
script clearly showed that ‘‘the petitioner had a full
understanding of the nature and elements of the
offenses to which he was pleading . . . .’’ The court
expressly credited the testimony of Attorney Bailey that
he had ‘‘discussed the elements of each offense with the
petitioner thoroughly and on more than one occasion in
preparation for the plea date.’’ Given these findings,
supported by substantial evidence in the record, we
cannot conclude that pretrial counsel’s representation
of the petitioner was deficient in this respect.
                            B
  Next, the petitioner claims that the habeas court
improperly found that pretrial counsel did not misrepre-
sent the terms of the plea agreement regarding the
conduct of the petitioner’s mother. Specifically, he
maintains that pretrial counsel told him that if he
pleaded guilty, his mother would not be charged with
any crime in conjunction with his proceedings.
   The following additional facts, as found by the habeas
court, are relevant to this claim. The state’s investiga-
tion of the petitioner produced evidence that the peti-
tioner’s mother, Gail Shefelbine, may have spoken
directly to the petitioner’s victims or their parents and
misrepresented that he was a teenager. There was also
evidence that the petitioner brought some of the victims
to the Shefelbine home with his mother’s knowledge.
This conduct may have exposed the mother to criminal
liability as an accessory to or a conspirator in commit-
ting some of the petitioner’s crimes. It is undisputed
that, as part of the petitioner’s plea agreement, the state
agreed not to pursue charges against the mother for
this conduct.
   The dispute at the habeas proceedings, and on appeal,
about the terms of the plea agreement concerns the
mother’s exposure to perjury charges. After the peti-
tioner was initially arrested, he was released on bond
subject to certain conditions. When the state learned
that the petitioner was in violation of these conditions,
a bond revocation hearing was held at which the peti-
tioner’s mother testified for the defense. It was later
revealed that she had provided materially false testi-
mony and documentation at the hearing and a warrant
was issued for her arrest on nine counts of perjury.
State’s Attorney Elizabeth Leaming, the prosecutor in
the petitioner’s case, was in possession of the arrest
warrant on the day that she participated in the petition-
er’s sentencing hearing, but the mother was not arrested
until about a month later. The mother ultimately
pleaded guilty to one count of perjury.
  The petitioner claims that the state’s prosecution of
his mother for perjury violated the terms of the plea
agreement as he understood them at the time he pleaded
guilty. The petitioner relies on the transcript of the
sentencing proceeding to support this claim:
  ‘‘The Court: [W]ere there any other promises made
to get you to plead guilty besides the recommended
sentence?
  ‘‘[The Petitioner]: That they were [not] going to
charge my mother?1
  ‘‘The Court: Is that—was that part of the—
  ‘‘[The Prosecutor]: There was a representation made,
Your Honor, as part of—that the state is not intending
to prosecute the mother as an accessory or as conspir-
acy to any of the sexual assaults for which he’s been
charged.
  ‘‘The Court: Are there other charges that are not being
pursued that are going to be nolled?
  ‘‘[The Prosecutor]: That’s correct. Any open counts,
and I believe there is one open file that the state will
enter a nolle.
  ‘‘The Court: Okay. Any other terms of the agreement?
That’s as far as the agreement goes, the sentences, the
charges, and there’s no pursuit of these other charges—
  ‘‘[The Prosecutor]: Correct.
  ‘‘The Court: —against his mother.
  ‘‘[Pretrial Counsel]: And, Your Honor, there’s also an
agreement that there will be no further prosecutions
based—arising out of these investigations or based on
any information from the state’s attorney at this time.
  ‘‘The Court: Is that correct?
  ‘‘[The Prosecutor]: Actually, that is true, Your Honor,
I apologize. I did put that in writing to counsel, and
that’s accurate.’’ (Footnote added.)
  The petitioner argues that his unqualified comment
that his mother was not going to be charged suggests
that he believed that she would not be prosecuted for
any crimes arising from the proceedings against him,
including perjury.
  Although the transcript is ambiguous as to what the
petitioner understood in regard to his mother’s expo-
sure to a perjury charge, the habeas court’s findings of
fact are clear. The court found that pretrial counsel
specifically informed the petitioner that perjury charges
were being pursued against his mother, that negotia-
tions to have the charges dropped as part of the plea
agreement had been fruitless, and that the deal would
therefore not include any agreement in regard to per-
jury. The court found that the petitioner nonetheless
chose to proceed with the guilty pleas. The court
expressly found that the petitioner lacked credibility in
his assertion that he had not been apprised of the per-
jury charges. The petitioner has not persuaded us to
disturb these findings of fact.
                             C
  Next, the petitioner claims that the habeas court
improperly found that pretrial counsel did not labor
under a conflict of interest. Specifically, he argues that
pretrial counsel’s representation was ineffective
because the flat fee paid by the petitioner acted as a
disincentive for pretrial counsel to pursue a trial.2
    In order to provide the effective assistance to which a
criminal defendant is constitutionally entitled, defense
counsel must be free from any conflict of interest. Day
v. Commissioner of Correction, 118 Conn. App. 130,
136, 983 A.2d 869 (2009), cert. denied, 294 Conn. 930,
986 A.2d 1055 (2010). ‘‘Our Supreme Court has estab-
lished the proof requirements where a habeas corpus
petitioner claims ineffective assistance of counsel
because of a claimed conflict of interest. Where . . .
the [petitioner] claims that his counsel was burdened
by an actual conflict of interest . . . the [petitioner]
need not establish actual prejudice. . . . Where there
is an actual conflict of interest, prejudice is presumed
because counsel [has] breach[ed] the duty of loyalty,
perhaps the most basic of counsel’s duties. Moreover,
it is difficult to measure the precise effect on the defense
of representation corrupted by conflicting interests.
. . . In a case of a claimed conflict of interest, therefore,
in order to establish a violation of the sixth amendment
the [petitioner] has a two-pronged task. He must estab-
lish (1) that counsel actively represented conflicting
interests and (2) that an actual conflict of interest
adversely affected his lawyer’s performance.’’ (Internal
quotation marks omitted.) Id. 136–37.
   ‘‘An actual conflict of interest is more than a theoreti-
cal conflict. . . . [T]he possibility of conflict is insuffi-
cient to impugn a criminal conviction. . . . A conflict
is merely a potential conflict of interest if the interests
of the [petitioner] may place the attorney under incon-
sistent duties at some time in the future. . . . To dem-
onstrate an actual conflict of interest, the petitioner
must be able to point to specific instances in the record
which suggest impairment or compromise of his inter-
ests for the benefit of another party. . . . A mere theo-
retical division of loyalties is not enough.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) Anderson v. Commissioner of Correction,
127 Conn. App. 538, 550, 15 A.3d 658, 666 (2011), aff’d,
308 Conn. 456, 64 A.3d 325 (2013). Whether the circum-
stances of pretrial counsel’s representation, as found
by the habeas court, amount to an actual conflict of
interest is a question of law of which our review is
plenary. See Santiago v. Commissioner of Correction,
87 Conn. App. 568, 585, 867 A.2d 70, cert. denied, 273
Conn. 930, 873 A.2d 997 (2005).
   Here, the petitioner paid pretrial counsel a $300,000
retainer for the entire representation, without regard
to whether the case was resolved by plea agreement
or trial. The petitioner now argues that a bifurcated fee,
with one fee for pretrial representation and a separate
fee in the case of trial, would have been the proper
arrangement to avoid a conflict of interest. Under the
circumstances of this case, we are not persuaded that
an actual conflict of interest existed. The habeas court
found that ‘‘[pretrial] counsel did a yeoman’s job in all
respects on the petitioner’s behalf in these matters.’’
Having failed to show that the fee arrangement ham-
pered pretrial counsel’s representation, the petitioner
cannot prevail on his claim of ineffective assistance of
counsel on this ground.
                             II
  The petitioner next claims that the habeas court
improperly found that the sentencing judge’s plea can-
vass was sufficient. Specifically, he argues that the
judge, in the face of apparent confusion and hesitance
by the petitioner, failed to ensure that the petitioner
fully understood all aspects of the plea agreement, and
that his pleas were knowing and voluntary. We
disagree.3
   ‘‘To be valid, guilty pleas must be made knowingly
and voluntarily. [T]he trial court judge bears an affirma-
tive, nondelegable duty to clarify the terms of a plea
agreement. [U]nless a plea of guilty is made knowingly
and voluntarily, it has been obtained in violation of due
process and is therefore voidable. . . . When a defen-
dant pleads guilty, he waives important fundamental
constitutional rights, including the privilege against self-
incrimination, the right to a jury trial, and the right to
confront his accusers. . . . These considerations
demand the utmost solicitude of which courts are capa-
ble in canvassing the matter with the accused to make
sure he has a full understanding of what the plea con-
notes and its consequences. . . . We, therefore,
require the trial court affirmatively to clarify on the
record that the defendant’s guilty plea was made intelli-
gently and voluntarily. . . . In order to make a knowing
and voluntary choice, the defendant must possess an
understanding of the law in relation to the facts, includ-
ing all relevant information concerning the sentence.
. . . The defendant must also be aware of the actual
value of any commitments made to him by the court
. . . because a realistic assessment of such promises
is essential in making an intelligent decision to plead
guilty. . . . A determination as to whether a plea has
been knowingly and voluntarily entered entails an
examination of all of the relevant circumstances. . . .
[W]e conduct a plenary review of the circumstances
surrounding [a] plea to determine if it was knowing and
voluntary.’’ (Citation omitted; internal quotation marks
omitted.) Almedina v. Commissioner of Correction,
109 Conn. App. 1, 5–6, 950 A.2d 553, cert. denied, 289
Conn. 925, 958 A.2d 150 (2008).
  The petitioner argues that the transcript of the sen-
tencing proceeding demonstrates that he lacked a fun-
damental understanding of the plea bargain process
and was confused about the crimes to which he was
pleading guilty and the terms of the agreement.4 He
further maintains that the following colloquy suggests
that he was coerced by pretrial counsel into pleading
guilty and that the sentencing judge had a duty to inquire
further in light of his hesitance:
  ‘‘The Court: Has anyone threatened or forced you
into pleading guilty?
  ‘‘[The Petitioner]: I suppose badgering doesn’t fall
under that.
   ‘‘The Court: Well, it depends on what the nature of
the statement is. I understand that it may have taken
a lot of discussions, but I’m talking about has anyone
threatened, said if you didn’t plead guilty and accept this
recommendation, certain other things would happen to
you, and I’m not talking about explaining what might
happen after a trial, what possibilities that you’re facing.
I’m talking about threats that if you don’t accept this
recommendation, then certain other specific ill events
would happen to you. Anything of that nature?
  ‘‘[The Petitioner]: Reluctantly, no.’’
   In reviewing the habeas court’s conclusion that the
petitioner’s guilty pleas were made knowingly and vol-
untarily, we review the entire record. See Almedina v.
Commissioner of Correction, supra, 109 Conn. App.
5–6. The court expressly found that ‘‘the petitioner had
a full understanding of what he was pleading to, the
elements of the offenses, and the terms of the plea
agreement’’ and that he was made aware by pretrial
counsel of his mother’s possible exposure to arrest on
perjury charges. Further, the petitioner has failed to
identify any evidence in the record that he was coerced
to plead guilty. Rather, the habeas court found that
pretrial counsel performed admirably in their role repre-
senting the petitioner. Given these findings, supported
by substantial evidence in the record, we agree with
the habeas court’s conclusion that the sentencing judge
was under no obligation to inquire further into the peti-
tioner’s state of mind.
                            III
  Next, the petitioner claims that the habeas court
improperly found no impropriety on the part of the
prosecutor. Specifically, he argues that the prosecutor
had a duty to clarify the terms of the plea agreement
to the petitioner when he expressed confusion as to
his mother’s criminal exposure at the time of his guilty
pleas. He also argues that the prosecutor should have
notified him of the outstanding warrant for his mother’s
arrest on charges of perjury. We are not persuaded.5
   Our review of claims of prosecutorial impropriety
involves a two step analytical process. First, we must
examine whether prosecutorial impropriety occurred.
Edwards v. Commissioner of Correction, 141 Conn.
App. 430, 439, 63 A.3d 540, cert. denied, 308 Conn.
940, 66 A.3d 882 (2013). Second, if an impropriety has
occurred, we then must consider whether it violated
the petitioner’s constitutional due process right to a
fair trial. Id.
   At the sentencing hearing, the prosecutor unambigu-
ously stated that, as part of the plea agreement, the
state was not intending to prosecute the petitioner’s
mother as an accessory or as a conspirator for any of
the crimes with which the petitioner had been charged.
Furthermore, the habeas court expressly found that
the prosecutor had already informed the petitioner’s
pretrial counsel of the warrant’s existence at the time
the petitioner pleaded guilty. Any confusion the peti-
tioner may have had as to his mother’s exposure to
perjury charges therefore cannot be attributed to the
prosecutor’s conduct. Thus, it is apparent that no prose-
cutorial impropriety occurred.
                           IV
   Finally, the petitioner challenges several evidentiary
rulings made by the habeas court. The petitioner argues
that the court improperly (1) restricted the petitioner’s
examination of the prosecutor regarding her behavior
at the sentencing proceeding, (2) restricted the petition-
er’s examination of his father and Attorney Bailey
regarding the terms of the plea agreement, and (3)
refused to allow the testimony of a private investigator
offered to impeach pretrial counsel under the residual
exception to the hearsay rule.
   The rulings with which the petitioner takes issue are
of the type left within the sound discretion of the habeas
court. See Corbett v. Commissioner of Correction, 133
Conn. App. 310, 318, 34 A.3d 1046 (2012) (‘‘Unless an
evidentiary ruling involves a clear misconception of the
law, the [habeas] court has broad discretion in ruling
on the admissibility . . . of evidence. . . . The
[habeas] court’s ruling on evidentiary matters will be
overturned only upon a showing of a clear abuse of the
court’s discretion.’’ [Internal quotation marks omit-
ted.]). After a careful review of the record, we are not
persuaded that the habeas court abused its discretion
in regard to these evidentiary matters.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the transcript reads ‘‘That they were going to charge my
mother,’’ all parties at the habeas proceedings agreed that either the tran-
script was erroneous or that the petitioner had misspoken.
   2
     The petitioner also claims that pretrial counsel labored under a conflict
of interest in that they had a financial interest in representing the petitioner’s
mother on the perjury charges against her and therefore were motivated to
hastily resolve the petitioner’s case. The habeas court concluded that there
was no evidence whatsoever to support this allegation, and the petitioner
has failed to identify anything in the record that would give us cause to
question that conclusion.
   3
     We note that, typically, when a habeas petitioner has failed to file a
motion to withdraw his guilty plea or to challenge the validity of the plea
on direct appeal, a habeas challenge to the validity of the plea based on a
claim of insufficient canvass by the trial court is subject to procedural
default. See Council v. Commissioner of Correction, 286 Conn. 477, 489,
944 A.2d 340 (2008). As the habeas court rejected the defense of procedural
default in this case, and the respondent has not adequately challenged that
ruling on appeal, we review the habeas court’s decision as to the claim of
insufficiency of canvass on the merits. See Almedina v. Commissioner of
Correction, 109 Conn. App. 1, 5–6, 950 A.2d 553, cert. denied, 289 Conn.
925, 958 A.2d 150 (2008).
   4
     In particular, the petitioner asks us to consider the following portions
of the transcript:
   ‘‘The Court: All right. Mr. Shelfebine, [I] ask you to stand please. I have
some questions to make sure you understand what it is you’re doing in
entering these pleas of guilty . . . . Have you discussed these matters with
your attorneys?
   ‘‘[The Petitioner]: Yes.
   ‘‘The Court: Are you satisfied with the attorneys’ advice to you? I’m not
asking you if you’re pleased with the disposition, but I’m asking if you’re
satisfied with the legal advice they’ve given you.
   ‘‘[The Petitioner]: With all due respect, Your Honor, I’m kind of confused
with all these—throughout the whole process here, but I guess they, they—
I hired them to tell me what to think, so, yeah, I guess.
   ‘‘The Court: Well, they don’t tell you what to think. They give you legal
information so that you can make a decision. If you’re confused, you can ask
your attorneys right now about any matters that are confusing to resolve it.
   ‘‘[The Petitioner]: All right. Yes.
   ‘‘The Court: You’re satisfied with the advice they’ve given you?
   ‘‘[The Petitioner]: Sure.
   ‘‘The Court: And if there’s any other matters you’re confused about, this
is the time to resolve them so that we don’t have a situation where later
on you’re going to indicate, well, I didn’t really understand it. Do you have
any other questions you want to ask your attorneys? You ask them. Don’t
tell me what it is you want to ask them.
   ‘‘[The Petitioner]: Yea, whatever. Yeah, have no questions, Your Honor.
   ‘‘The Court: All right. Did your attorneys explain to you the elements of
each of these offenses, that is what the state’s attorneys, the prosecutor,
would have to prove in order to convict you . . . ? Did they explain those
to you?
   ‘‘[The Petitioner]: Yeah, they did.
   ‘‘The Court: Did they explain the maximum penalties to you for each of
the offenses?
   ‘‘[The Petitioner]: Yes, they did.
                                       ***
   ‘‘The Court: By pleading guilty, you’re giving up certain rights. . . . Do
you understand that?
   ‘‘[The Petitioner]: Again, Your Honor, understanding all this and the pro-
cess is one big confusion for me, but yes, I do.
   ‘‘The Court: What are those—what are you confused about?
   ‘‘[The Petitioner]: Yes.
   ‘‘The Court: What rights that you’re giving up are you confused about?
   ‘‘[The Petitioner]: I understand the rights I’m giving up.
   ‘‘The Court: Sir, I don’t want you to just answer yes because you want
to get this over with. If you have questions about these rights, you can ask
me, ask your attorneys, and now is the time to do it. So, I give you that
opportunity right now to ask your attorneys any question or ask me any
question about the rights that you’re giving up by pleading guilty instead of
having a trial.
  ‘‘[The Petitioner]: Do I have to—
  ‘‘The Court: Ask your attorneys.
  ‘‘[The Petitioner]: Okay. Go ahead with it, yeah, Your Honor.
  ‘‘The Court: You have any more questions to ask?
  ‘‘[The Petitioner]: No, not really.’’
  5
    As with the claim of insufficient canvass, we review this prosecutorial
impropriety claim on the merits because the respondent has not adequately
challenged on appeal the habeas court’s rejection of the defense of proce-
dural default.